      Case 4:19-cv-01460 Document 816 Filed on 05/27/21 in TXSD Page 1 of 2
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                            UNITED STATES DISTRICT COURT                                 May 27, 2021
                             SOUTHERN DISTRICT OF TEXAS                               Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

                                               §
                                               §
IN RE: INTERCONTINENTAL                        §
TERMINALS                                      §
COMPANY LLC DEER PARK FIRE                     §
LITIGATION,                                    §
                                               §    4:19-CV-1460
                                               §
                                               §



                                       MINUTE ORDER


On May 27, 2021, the Court held a status conference on outstanding motions and other issues.
The Court rules as follows:

O’Rourke’s unopposed motion for leave to amend to add OPA claims, ECF No. 772, will be
granted. Counsel for Plaintiff represented that these claims are similar to the other OPA claims
asserted to date. The Court expressed concern about ruling on ITC’s pending MSJ on the OPA
claims, ECF No. 395, and then other similar motions would be filed, raising new issues or
requesting additional hearings. ITC’s counsel stated that they would determine what other OPA
claims are pending and apply the pending motion to all the outstanding claims within the next
two weeks, before the Court holds any argument on the motions.

ITC’s motion to compel arbitration filed against Hyundai, ECF No. 589, could not be worked
out. Counsel for Hyundai believes that the waiver argument distinguishes this case from others in
which arbitration was ordered. The Court will rule on it in due course.

The agreed motion to adopt prior briefing with regard to ITC’s motion to dismiss, ECF No. 781,
the Ogden Plaintiffs’ medical monitoring class action complaint, ECF No. 743, counsel for ITC
will provide the Court with a key that lines up the paragraphs from the prior complaint to the
current complaint as referenced in the motions to dismiss, ECF No. 563, 595, 646, 718, 740, 741.
Counsel also informed the Court that the South Carolina MDL is currently considering whether
to transfer this case. The parties will keep the Court apprised.

NSK’s motion to dismiss the two NSK entities filed against Great Divide Insurance, ECF No.
811, is like the other motions that have been worked out. The parties are trying to reach an
agreement. The parties shall notify the Court if any agreement is reached so that this motion can
be terminated.


1/2
      Case 4:19-cv-01460 Document 816 Filed on 05/27/21 in TXSD Page 2 of 2




Regarding scheduling, the Plaintiffs and NSK have been working on an agreement to waive
service on NSK Ltd., a Japanese entity, in exchange for other agreements. As it stands, NSK Ltd.
will respond or otherwise move on or before August 16. Since the parties cannot engage in
certain discovery until all parties are in the case, this creates uncertainty on some of the
deadlines. The Court will hold a hearing after August 16 to discuss status and determine the
schedule going forward.

The injury Plaintiffs and ITC are discussing mediation in the fall. The parties shall keep the
Court apprised of any mediations scheduled and the names of the mediators.

Bryant’s motion for leave to file an amended complaint, ECF No. 760, is unopposed, but
Defendants still oppose leave. The Court will enter the appropriate order on their agreement ECF
No. 699 in lieu of the order the Court entered, ECF No. 806.

       Signed on May 27, 2021, at Houston, Texas.


                                                  ___________________________________
                                                           Dena Hanovice Palermo
                                                         United States Magistrate Judge




2/2
